In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 02-1314V
                                                               (Not to be Published)


*****************************
BRUCE ANDERSON and DONNA ANDERSON, *                                          Special Master Corcoran
as parents and natural guardians of R.A., a minor, *
                                                   *                          Filed: May 24, 2017
                      Petitioners,                 *
       v.                                          *                          Attorney’s Fees and Costs;
                                                   *                          Motion for Reconsideration;
SECRETARY OF HEALTH                                *                          Expert Costs.
AND HUMAN SERVICES,                                *
                                                   *
                      Respondent.                  *
                                                   *
*****************************

Ronald C. Homer, Conway Homer, P.C., Boston, MA, for Petitioners.

Lynn E. Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent.

          ORDER MODIFYING INTERIM ATTORNEY’S FEES AND COSTS AWARD1

        On October 1, 2002, Bruce and Donna Anderson filed a petition on behalf of their minor
child, R.A., seeking compensation under the National Vaccine Injury Compensation Program.2
The Petition alleged that the measles, mumps, and rubella (“MMR”) vaccine that R.A. received on
December 13, 1999, resulted in a disorder of energy metabolism associated with autistic regression
and multi-system dysfunction. An entitlement hearing was held on December 8-9, 2015, and I
issued a decision denying compensation on November 1, 2016. ECF No. 106. Thereafter,
Petitioners filed a consented Motion to Substitute Attorney Sylvia Chin-Caplan in place of Ronald
                                                            
1
 This decision has been designated “not to be published,” which means I am not directing it to be posted on the United
States Court of Federal Claims’s website. However, it will nevertheless be posted elsewhere, in accordance with the
E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the
parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine
Rule 18(b), each party has fourteen days within which to request redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole decision will be available in its present form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
Homer, which was granted on November 30, 2016. Petitioners subsequently filed a motion for
review of my entitlement decision, which was denied on April 20, 2017. ECF No. 117.

        Before Ms. Chin-Caplan was substituted for Mr. Homer as Petitioners’ attorney, Petitioners
filed a motion requesting an interim award of $296,966.63 (consisting of attorney’s fees and costs
for the work of Conway Homer, P.C., as well as the work of their original attorney, Mr. Alan
Pickert of Terrell Hogan). See generally Motion for Interim Attorney’s Fees and Costs, dated
November 29, 2016 (ECF No. 107). I granted Petitioners’ application in part in a decision dated
May 9, 2017, finding that the appropriate award of attorney’s fees and costs was $275,006.23. ECF
No. 120 (“Fees Decision”). Reductions to the requested amount were mostly due to my
determination that Petitioners’ expert’s rate was inappropriately high. Fees Decision at 6. Thus, I
found that $350 per hour was a more appropriate rate than $500 per hour for Dr. Huq’s work on
the matter. Id.

        Petitioners have now moved for reconsideration of my fees decision, pursuant to Vaccine
Rule 10(e). Motion for Reconsideration, dated May 22, 2017 (ECF No. 121) (“Motion”).
Petitioners solely request reconsideration of my determination of the amount to be awarded for Dr.
Huq’s expert costs and his hourly rate. Motion at 3.

        In support of their Motion, Petitioners first argue that they did not submit extensive
substantiation for Dr. Huq’s requested rate of $500 per hour with their initial fees application
(despite their burden to do so) because their counsel usually does not spend time providing
documentation for expert’s fees where the expert has previously received that requested rate in the
Program. Id. at 4-5. Next, they attempt to substantiate Dr. Huq’s hourly rate based on his
qualifications, including his multiple fellowships in child neurology and genetics. Id. at 6. Because
of his specialty in neurogenetics, Petitioners argue that he is a “rarity” in the Vaccine Program and
thus deserving of a higher hourly rate. Id. at 6-7.

        Petitioners also present data collected by The Expert Institute detailing the prevailing rates
for medical experts in various fields, which reveals that the national average hourly rate for case
review by neurologists is $508 per hour, while the national average hourly rate for a neurologist’s
expert testimony is $694 per hour. Id. at 8. Specifically, Dr. Huq’s practicing state of Michigan
has an average hourly fee for case review of $564 per hour and medical testimony of $913. Id. In
light of this information, Petitioners allege that the $500 per hour rate requested for Dr. Huq is
reasonable and far below the applicable national and state averages. Id. Lastly, Petitioners allege
that many experts have received $500 per hour in the Program, and Dr. Huq himself has received
$500 per hour in two previous Program cases, and therefore I should award him this rate as well.
Id. at 10 (citing Dwornikoski v. Sec’y of Health & Human Servs., No. 13-412V, slip op. (Feb. 5,
2016); Libby/Stone v. Sec’y of Health & Human Servs., No. 09-820V, 2016 WL 7670919 (Fed. Cl.
Spec. Mstr. Dec. 14, 2016)).


                                                  2
 
                                                               ANALYSIS

        Vaccine Rule 10(e) governs motions for reconsideration of a special master’s decision. As
it provides, “[e]ither party may file a motion for reconsideration of the special master’s decision
within 21 days after the issuance of the decision . . . .” Vaccine Rule 10(e)(1). Special masters have
the discretion to grant a motion for reconsideration if to do so would be in the “interest of justice.”
Vaccine Rule 10(e)(3). As noted by another special master, “there is a dearth of law interpreting
Vaccine Rule 10(e)(3),” beyond the conclusion that (as the rule itself makes clear) it is within the
special master’s discretion to decide what the “interest of justice” is in a given case. R.K. v. Sec’y
of Health & Human Servs., No. 03-632V, 2010 WL 5572074, at *3 (Fed. Cl. Spec. Mstr. Jan. 10,
2011) (granting reconsideration of decision dismissing case for failure to prosecute). Many
decisions assume that the standard for reconsideration is congruent with the “manifest injustice”
standard utilized under Rule 59(a) of the Rules of the Court of Federal Claims,3 which has been
defined to be unfairness that is “clearly apparent or obvious.” Amnex, Inc. v. United States, 52 Fed.
Cl. 555, 557 (2002); see also R.K., 2010 WL 5572074, at *3-5 (citations omitted). At bottom, the
“interest of justice” standard is more lenient, emphasizing whether reconsideration would provide
a Vaccine Act petitioner a full opportunity to prove her case. Id. at *5.

        I find that the interest of justice warrants a reconsideration of my Fees Decision on the
grounds set forth by Petitioners. However, I still do not find that Petitioners have put forth
sufficient evidence to change my determination that Dr. Huq is not entitled to the very high rate
of $500 per hour. First, none of the evidence Petitioners present is new or previously unavailable
information that could not have been presented in their fees application. For instance, Dr. Huq’s
qualifications and their relevance to this matter were known to Petitioners when they selected him
as their expert.4 As Petitioners themselves note in their Motion for Reconsideration, it is
Petitioners’ burden to substantiate any request for fees and costs. They were given such an
opportunity prior to the issuance of my decision, and I found that they did not sufficiently support
the requested rate of $500 per hour. Presenting previously available information that could have
been submitted in the first instance is not sufficient grounds for reconsideration of my decision.5

                                                            
3
  The Court of Federal Claims has interpreted Rules of the United States Court of Federal Claims (“RCFC”) 59(a) as
setting forth three possible bases for obtaining reconsideration of an order: (a) a change in controlling law; (b) the
presence of previously unavailable evidence; or (c) manifest injustice. System Fuels, Inc. v. United States, 79 Fed. Cl.
182, 184 (2007).
4
  I also note that I considered Dr. Huq’s qualifications as included in his CV and their relevance to the issues in this
case when determining Dr. Huq’s proper hourly rate. See Fees Decision at 7. I weighed them against other factors,
including Dr. Huq’s experience in the Program specifically, which I found to be a more relevant consideration in
deciding the appropriate hourly rate.
5
  To the extent counsel wishes to re-litigate the appropriate hourly rate for Dr. Huq in the future, such arguments
should be presented at the time the initial fees application is filed. 

                                                                  3
 
        Second, the decisions Petitioners rely on as supporting Dr. Huq’s higher hourly rate are not
sufficiently persuasive for me to find he should receive $500 per hour. As an initial matter,
decisions of other special masters are not binding. Guillory v. Sec’y of Health & Human Servs., 59
Fed. Cl. 121, 124 (2003), aff’d, 104 F. App’x 712 (Fed. Cir. 2004). But (and more compelling),
the decisions cited – Dwornikoski, No. 13-412V, and Libby/Stone, 2016 WL 7670919 – do not
explicitly set forth the special masters’ reasoning for awarding Dr. Huq $500 per hour, or discuss
the appropriateness of this rate in depth. While the Respondent did not object to the hourly rate
requested by Dr. Huq – in the cited cases or in this particular case – this does not prohibit me from
exercising my discretion and making a sua sponte inquiry into the appropriateness of the expert’s
hourly rate. Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 208-09 (2009). Based on
my experience awarding expert fees in the Program and the usual rates awarded to experts who do
not frequently appear in the Program, I determined that a lower hourly rate for Dr. Huq’s work
was appropriate, and these other decisions, while possibly relevant, do not suggest my conclusion
was unjust.

        Finally, though Petitioners spend considerable time discussing Dr. Huq’s qualifications in
support of his requested hourly rate, an expert’s professional qualifications are not the only
considerations in determining an appropriate hourly rate. See, e.g., Wilcox v. Sec’y of Health &
Human Servs., No. 90-991V, 1997 WL 101572, at *4 (Fed. Cl. Spec. Mstr. Feb. 14, 1997). Rather,
an expert’s past experience testifying in the Program can also be considered. See, e.g., Simon v.
Sec’y of Health & Human Servs., No. 05-941V, 2008 WL 623833, at *7 (Fed. Cl. Spec. Mstr. Feb.
21, 2008) (determining that an expert deserved a higher hourly rate based on his past experience
in the Program, as it made him more efficient in reviewing the case). I weighed all of the relevant
considerations and determined that Dr. Huq’s relative inexperience (compared to other Program
experts) in vaccine cases warranted a lower rate than the $500 per hour – which I find to be more
appropriate for experts with extensive experience opining in Program cases.

        Despite the above, I am persuaded that the evidence presented in Petitioners’ motion
compels some increase to the amount I initially awarded. Therefore, I will increase the hourly rate
awarded to Dr. Huq to $400 per hour for his work performed on the case, and $200 per hour for
his travel time related to this matter (in conformance with his own billing practice of charging half
of his hourly rate for travel). This results in a total award of $32,400.00 for Dr. Huq’s services (an
increase of $4,050.00).

                                              CONCLUSION

       Based on all of the above, I hereby grant in part Petitioners’ motion for reconsideration,
and adjust the hourly rate awarded to Dr. Huq to $400 per hour. The fees and costs determinations
of my first decision otherwise remain intact. This results in a revised total award as follows:



                                                  4
 
             Contested Sum             Requested                              Reduction                   Total Awarded
           Homer Firm Fees            $222,633.65                             $10,810.40                     $211,823.25
           Alan Pickert Fees           $20,117.50                                  None                       $20,117.50
 Litigation-related Expenses           $11,955.59                                  None                       $11,955.59
                Expert Costs           $40,500.00                              $8,100.00                      $32,400.00
Petitioners’ Individual Costs           $1,759.89                                  None                         $1,759.89
                     Total Requested: $296,966.63                       Total Reduction:                   Grand Total:
                                                                              $18,910.40                     $278,056.23


         Accordingly, in the exercise of the discretion afforded to me in determining the propriety
 of attorney’s fees and costs awards, and based on the foregoing, I hereby GRANT IN PART the
 motion for reconsideration of my Fees Decision, and award $278,056.23 in fees and costs made
 payable jointly to Petitioners’ counsel Ronald Homer, Esq. and Petitioners. In the absence of a
 motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
 JUDGMENT in accordance with the terms of this decision.6


               IT IS SO ORDERED.

                                                                           /s/ Brian H. Corcoran
                                                                            Brian H. Corcoran
                                                                            Special Master
  




                                                             
 6
   Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
 renouncing their right to seek review.

                                                                5